Citation Nr: 1745956	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  12-04 814A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether the amount of the debt owed ($11,434) for additional compensation benefits for a dependent spouse, for the time period from March 1999 to September 2011 was properly created.

2.  Entitlement to a waiver of recovery of overpayment of additional compensation benefits for a dependent spouse in the amount of $11,434, for the time period from March 1999 to September 2011.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P.S. Rubin, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from January 1978 to January 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a
February 2012 decision issued by the Committee on Waivers and Compromises (Committee) of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  Jurisdiction of the case has since been transferred to the RO in St. Petersburg, Florida.  That office forwarded the Veteran's appeal to the Board.  

In October 2016, the Board remanded the appeal for further development.  The case has since been returned to the Board for appellate review.  

In January 2017, the Veteran presented testimony at a Travel Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims folder.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

This case involves the issue of whether waiver of an overpayment of additional compensation benefits for a dependent spouse is warranted, for the time period from March 1999 to September 2011.

In this regard, a Veteran in receipt of compensation at the rate of 30 percent or more is entitled to additional compensation for a spouse, children, and/or dependent parents.  38 U.S.C.A. § 1115 (West 2014); 38 C.F.R. § 3.4(b)(2) (2016).  Thus, the loss of a spouse as a dependent by divorce or death may result in an overpayment to a veteran, if not timely reported.  An award of additional compensation for dependents based on the establishment of a rating in the percentage specified by law (30 percent or more) shall be payable from the effective date of such rating, but only if proof of dependents is received within one year from the date of such rating. 38 U.S.C.A. § 5110(f) (West 2014).  The purpose of the statute is "to defray the costs of supporting the Veteran's ... dependents" when a service-connected disability is of a certain level hindering the Veteran's employment abilities.  Sharp v. Shinseki, 23 Vet. App. 267, 272 (2009) quoting S. Representative No. 95-1054, at 19 (1978), U.S. Code Cong. & Admin. News 1978, p. 3465.  In the present case, the Veteran has been in receipt of at least a combined 30 percent rating for his service-connected disabilities since March 8, 1994, and has been married and divorced to both S.P. and L.P. 

For compensation benefits, it is the responsibility of the recipient of VA compensation benefits to notify VA of all circumstances which will affect entitlement to receive the rate of the benefit being paid.  That is, the recipient of VA benefits must notify VA when he or she acquires knowledge that income, marital status, or dependency status will change or other circumstances which would affect his or her entitlement to receive, or the rate of, the benefit being paid.  38 C.F.R. § 3.660(a)(1) (2016).  Moreover, where the dependency of another person ceased on or after October 1, 1982, due to marriage annulment, divorce or death, the reduction or discontinuance shall be effective the last day of the month in which dependency ceased (i.e., the date of the divorce).  38 C.F.R. § 3.660(a)(2).  Additionally, where there is change in the payee's marital status or status of dependents which would permit payment at a higher rate and the change in status is by reason of the claimant's marriage, the effective date of the increase will be the date of the event (i.e., the date of the new marriage), if the required evidence is received within 1 year of the event.  Otherwise, the effective date is the date notice is received of the dependent spouse's existence.  38 U.S.C.A. § 5110(f); 38 C.F.R. § 3.401(b).  

The Veteran was married to his first wife, S.P., from September 1979 to February 1999, for close to 20 years.  The Veteran divorced his first wife, S.P., in February 1999.  He was unmarried and single for the time period from March 1999 to February 2002.  From February 2002 to May 2011, the Veteran was married to his second wife, L.P.  The Veteran says he divorced his second wife, L.P., in May 2011. 

Nonetheless, despite the Veteran being single from March 1999 to February 2002, the Veteran was paid additional compensation for a dependent spouse by VA, as if he was married from March 1999 to February 2002.  VA also continued to pay additional compensation for a dependent spouse from February 2002 to September 2011, even though according to VA the Veteran failed to notify VA of his remarriage to L.P. until 2011.  In the February 2012 Committee decision, the AOJ found that an overpayment was created in the amount of $11,434 for additional compensation benefits for a dependent spouse for the entire time period from March 1999 to September 2011.  This overpayment was created because of the failure of the Veteran to properly notify VA of the changes in his marital status.  That is, the Veteran failed to properly notify VA of his March 1999 divorce to his first wife and his February 2002 remarriage to his second wife.  

The Veteran was also paid additional compensation by VA for his son, D.P, a dependent child under 18 and in college thereafter before age 23, from March 1999 to January 2005.  See September 2011 due and paid audit.  However, the Veteran says that his son D.P. continued in college until August 2007, and the Veteran provided notice of D.P. continuing his college education during this period.  In short, the Veteran believes VA should pay additional compensation for his dependent son, D.P, who was attending college before age 23 from January 2005 to August 2007.  The Veteran surmises this would offset some of the overpayment. 

As noted, a veteran who is in receipt of disability compensation of 30 percent or more is entitled to an additional allowance for each dependent.  38 U.S.C.A. §§ 1115, 1134, 1135.  Specific rates are provided for a veteran's spouse and children.  In this regard, a child is defined as an unmarried person who is (i) under the age of 18 years; (ii) before the age of 18 years became permanently incapable of self-support; or (iii) after attaining the age of 18 years and until completion of education or training (but not after attaining the age of 23 years) is pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A); 38 C.F.R. § 3.57(a) (emphasis added).  The allowance is generally discontinued when a dependent child turns 18, or when the child turns 23 if he or she is enrolled in school.  38 C.F.R. §§ 3.503, 3.667.

On this issue, 38 C.F.R. § 3.667(a)(1) provides that additional pension or compensation may be paid from a child's 18th birthday based upon school attendance, if the child was at that time pursuing a course of instruction at an approved educational institution, and a claim for such benefits is filed within one year from the child's 18th birthday.  Pension or compensation based upon a course of instruction at an approved educational institution which was begun after a child's 18th birthday may be paid from the commencement of the course, if a claim is filed within one year from that date.  38 C.F.R. § 3.667(a)(2).  The issue in the present case is whether the Veteran provided timely notice to VA (or a claim) after January 2005 for his son D.P. continuing his college education until age 23.    

Although the Board regrets the additional delay, another remand is required in the present case, for the purpose of additional development of the evidence.

First, at the January 2017 Travel Board hearing, the Veteran testified that he notified VA in 2000 that he was divorced and no longer married to his first spouse S.P.  He indicates that this notice he provided to VA of his divorce would be contained in Chapter 31 vocational rehabilitation program (VR&E) or educational records from 1999 to 2002.  See testimony at pages 4-5.  The Veteran believes it was VA's error, not his, in continuing to erroneously pay additional compensation benefits for his first spouse from 1999 to 2002, which caused the overpayment.  When the Veteran reports that he was seen by a vocational rehabilitation counselor, the Board is on notice of the existence of those records and is obliged to obtain and consider them.  See Moore v. Gober, 10 Vet. App. 436 (1997).  In the present case, any Chapter 31 vocational rehabilitation records may pertain to the Veteran's overpayment claim, which is being remanded for additional reasons discussed below.  Therefore, the AOJ should secure any Chapter 31 vocational rehabilitation folder or education folder and associate it with the claims folder.   

Second, in order to properly address the question of waiver of recovery of compensation benefits for a dependent spouse in this case, VA must have accurate and current financial information.  Such information is crucial when weighing the equities of any claim for waiver of an indebtedness.  Consequently, the AOJ must obtain an updated Financial Status Report (FSR, VA Form 5655) from the Veteran before issuing a determination whether waiver of recovery of the overpayment of compensation benefits is against the principles of equity and good conscience.  The last FSR of record was dated in December 2011, over five years ago.  It is one of the Veteran's primary contentions that the repayment of the overpayment would impose upon him an undue financial hardship.  See December 2011 waiver request. The potential for the imposition of an undue hardship is one of the elements for consideration in the determination of whether the collection of an overpayment would violate the principles of equity and good conscience.  38 C.F.R. § 1.965 (2016).  The Board therefore believes that an updated, current FSR is also critical to the resolution of the overpayment claim.  

Third, the AOJ should ask the Veteran to submit a copy of the divorce decree for his second wife, L.P., dated sometime in 2011.  See 38 C.F.R. §§ 3.204, 3.206.  The date of his second divorce in 2011 may be material to the overpayment amount. 

Fourth, the AOJ should set forth in the record a written paid and due audit to indicate the amount of the overpayment, if any, that has been recouped thus far by VA.  In this regard, in accordance with Franklin v. Brown, 5 Vet. App. 190, 193   (1993), the Board will consider the entire overpayment, despite what has already been recouped by VA.  VA regulation states that any portion of an indebtedness resulting from participation in benefits programs administered by VA which has been recovered by the U.S. Government from the debtor may still be considered for waiver.  38 C.F.R. § 1.967(a).  (The claims folder already contains a September 2011 due and paid audit that clearly delineates how the overpayment in the amount of $11,434 was calculated, such that no further audit is necessary pertaining to how the original overpayment was calculated).  

Fifth, after a due and paid audit is secured, the AOJ should clearly state for the record how much of the overpayment in the amount of $11,434 has been recouped by VA.  (At the January 2017 hearing at page 6, the Veteran indicated that he has paid $300 a month towards the overpayment since September 2011).  

Sixth, in the present case, as discussed above, the Veteran contends that the overpayment of $11,434 was the result of sole administrative error by VA and is therefore invalid.  Therefore, he has formally disputed both the validity / existence of the debt, as well as the amount of the debt.  He says he was not at fault for the creation of the debt.  In essence, he has challenged the validity of the debt, which is a creation issue.  He contends that as early as 2000 he provided VA with notice of his divorce from his first wife.  He was unaware VA continued to erroneously pay him additional compensation for his first wife from 1999 to 2002, despite his unmarried status during that time.  He asserts he should not be punished for VA's mistake.  Additionally, from 2002 to 2011, the Veteran contends he was legally entitled to additional compensation for a dependent spouse, because he remarried in February 2002 to his second spouse, L.P.  He disagrees with VA's decision to recoup this debt.  See January 2017 Travel Board hearing testimony; December 2011 waiver request.  Finally, the Veteran also believes VA should have paid him additional compensation for his dependent son, D.P, who was attending college before age 23 from January 2005 to August 2007.  He asserts this would offset any of the overpayment that he owes.   

However, in the present case, the AOJ has failed to adjudicate the preliminary issues of the validity / creation of the debt and the amount of the debt.  See 38 U.S.C.A. § 5314(b) (prohibiting offset of a debt from future benefit payments unless VA first makes a determination with respect to the beneficiary's dispute of existence or amount of debt); Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991).  In this respect, a debtor may dispute the amount or validity / existence of a debt, which is a right that may be exercised separately from a request for waiver or at the same time.  See 38 C.F.R. § 1.911(c)(1) (2016); see also VAOPGCPREC 6-98.  The propriety and amount of the overpayment at issue are matters that are integral to a waiver determination.  See Schaper, 1 Vet. App. at 434.  The U.S. Court of Appeals for Veterans Claims (Court) also recently issued a decision directing the Board in similar circumstances to remand the separate issue of the amount of a debt for issuance of a SOC / SSOC that included the exact amount of the debt and an explanation as to how it was calculated.  The Board was further instructed that it may not address the issue of the amount of the debt in the first instance, when it is disputed.  See Dent v. McDonald, 27 Vet. App. 362, 387 (2015).

Because the issues of the validity of the debt and the amount of the debt have not yet been formally adjudicated at the Committee or AOJ level, the Board may not consider them at this time in the first instance.  See Bernard v. Brown, 4 Vet. App. 384, 392 (1993).  The Committee or AOJ must first adjudicate whether the creation of the debt at issue was proper, and whether the amount of the debt ($11,434) is correct.  After adjudication of these preliminary issues, the Committee or AOJ must then adjudicate the issue of waiver of recovery of an assessed overpayment of additional compensation benefits for a dependent spouse.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should secure the Veteran's complete Chapter 31 vocational rehabilitation (VR&E) folder or education folder, with records dated from 1999 to 2002, if it exists, and associate it with the claims folder.  

(At the January 2017 Travel Board hearing, the Veteran testified that he notified VA in 2000 that he was divorced and no longer married to his first spouse, S.P.  He indicates that this notice he provided to VA of his divorce would be contained in Chapter 31 vocational rehabilitation program (VR&E) or educational records dated from 1999 to 2002.  See testimony at pages 4-5.  The Veteran believes it was VA's error, not his, by continuing to pay additional compensation benefits for his first spouse from 1999 to 2002, which caused the overpayment).  

2.  The AOJ should request that the Veteran complete an updated, current Financial Status Report (FSR, VA Form 5655), listing all monthly income, monthly expenses, assets and debts, for himself.  Supporting documentation should be requested from the Veteran as deemed appropriate.  Once obtained, all documentation should be associated with the claims folder.  This information is required for purposes of determining whether there is undue hardship from collection on the debtor.  

3.  The AOJ should ask the Veteran to submit a copy of the divorce decree for his second wife, L.P. dated sometime in 2011.  See 38 C.F.R. §§ 3.204, 3.206.  The precise date of his second divorce in 2011 may be material to the overpayment amount.

4.  The AOJ should produce a written paid and due audit to indicate the amount of the overpayment, if any, that has been recouped thus far by VA.  The purpose of this audit is solely to establish how much of the overpayment has been recouped by VA at this juncture.  A copy of the written audit should be inserted into the claims file and another provided to the Veteran and his representative.  

(***The claims folder already contains a separate September 2011 due and paid audit that clearly delineates how the overpayment in the amount of $11,434 was calculated, such that no further audit is necessary pertaining to how the original overpayment was calculated).  

5.  After completion of step 4 (i.e., securing a due and paid audit), the AOJ should clearly state for the record how much of the overpayment in the amount of $11,434 has been recouped by VA.  

(At the January 2017 hearing at page 6, the Veteran indicated that he has paid $300 a month towards the overpayment since September 2011). 

6.  After completion of steps 1-5, the Committee or the AOJ should adjudicate the preliminary issues of the 
(a) validity / creation of the debt, and (b) the amount of the debt owed ($11,434) for additional compensation benefits for a dependent spouse for the time period from March 1999 to September 2011.  

The Veteran has formally disputed both the validity / existence of the debt, as well as the amount of the debt.  He says he was not at fault for the creation of the debt.  In essence, he has challenged the validity of the debt, which is a creation issue.  He contends that as early as the year 2000 he provided VA with notice of his divorce from his first wife, S.P.  He claims he was unaware VA continued to erroneously pay him additional compensation for his first wife S.P. from 1999 to 2002, despite his unmarried status during that time.  He asserts he should not be punished for VA's mistake.  Additionally, from 2002 to 2011, the Veteran contends he was legally entitled to additional compensation for a dependent spouse, because he remarried in February 2002 to his second wife, L.P.  He disagrees with VA's decision to recoup this debt.  See January 2017 Travel Board hearing testimony; December 2011 waiver request.  Finally, the Veteran also believes VA should have paid him additional compensation for his dependent son, D.P., who was attending college before age 23 from January 2005 to August 2007.  He asserts this would offset any of the overpayment that he owes.   

In short, the Committee or AOJ must first address the 
(a) validity / existence of the debt, as well as (b) the amount of the debt.  If it is determined that any or all of the overpayment at issue was improperly created, award action should be taken to rectify the error.  

7.  Above completion of steps 1-6, the Committee or the AOJ should readjudicate the other issue on appeal of whether the Veteran's request for waiver of overpayment for the time period from March 1999 to September 2011  is precluded by the principles of equity and good conscience.  See 38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.962, 1.963, 1.965.   
  
8.  Above completion of steps 1-7, if the Committee's or AOJ's determinations remains unfavorable with regard to the issues on appeal of (a) the amount of the debt; (b) the validity of the debt; and (c) whether the Veteran's waiver request is precluded by the principles of equity and good conscience, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case (SSOC) and they should be afforded a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




